MODIFICATION AGREEMENT


AGREEMENT made on May 9, 2011 and effective as of May 1, 2011 (the “Effective
Date”) by and between CVD EQUIPMENT CORPORATION, a New York corporation with a
place of business at 1860 Smithtown Avenue, Ronkonkoma, New York 11779
(hereinafter referred to as "Borrower") and CAPITAL ONE, N.A., having an office
at 275 Broadhollow Road, Melville, New York 11747 (hereinafter referred to as
the "Lender").


WHEREAS, on or about June 1, 2007, North Fork Bank (predecessor to Capital One,
N.A.; “NFB”) extended a revolving credit facility to the Borrower in the
principal sum of Two Million and 00/100 ($2,000,000.00) Dollars (the "Revolving
Facility") which such Revolving Facility is evidenced by, among other things, a
Revolving Credit Agreement by and between the Borrower and NFB dated June 1,
2007 and that certain Revolving Line of Credit Note in the principal sum of Two
Million and 00/100 ($2,000,000.00) Dollars and interest thereon dated June 1,
2007, and a Revolving Credit Security Agreement securing the Prior Note and
Revolving Facility also dated June 1, 2007 and other collateral loan documents
executed and delivered in connection with therewith, all dated June 1, 2007
(collectively, the "Prior Loan Documents");


WHEREAS, at the request of the Borrower, the Lender has previously increased
availability under the Revolving Facility from the principal amount of Two
Million and 00/100 2,000,000.00) Dollars to the principal amount of Five Million
and 00/100 ($5,000,000.00) Dollars, which such increase was evidenced by,
amongst other documents, a Modified and Restated Revolving Credit Agreement by
and between the Borrower and Lender dated as of April 16, 2008 (the “Loan
Agreement”), a Consolidated and Restated Revolving Line of Credit Note in the
principal sum of Five Million and 00/100 ($5,000,000.00) Dollars dated as of
April 16, 2008 made by the Borrower in favor of the Lender (the “Prior Note”), a
Modified and Restated Revolving Credit Security Agreement also dated as of April
16, 2008 made by the Borrower in favor of the Lender (the “Prior Revolving
Security Agreement”) and various other documents all dated as of April 16, 2008
(collectively, as modified, amended, supplemented or replaced, from time to
time, the “April 2008 Loan Documents”);


WHEREAS, at the specific request and insistence of the Borrower, the Lender has
agreed to modify certain terms of the said Revolving Facility, the Loan
Agreement and Prior Note, and to extend the maturity date thereof;


WHEREAS, Borrower and the Lender mutually agree to modify the terms and
conditions of the Revolving Facility and the Prior Loan Documents and the April
2008 Loan Documents pursuant to the terms of this Agreement and a certain
Amended and Restated Revolving Line of Credit Promissory Note in the principal
sum of Five Million and 00/100 ($5,000,000.00) Dollars and interest thereon
dated as of May 1, 2011 (the “2011 Note”) and other documents executed in
connection herewith and therewith all dated as of May 1, 2011 (this Agreement
and the 2011 Note are referred to herein, at times, collectively, as the "New
Loan Documents"); and


WHEREAS, the Borrower and the Lender mutually agree to modify the terms and
conditions of the Revolving Facility and April 2008 Loan Documents, pursuant to
the terms of this Agreement and the 2011 Note.


NOW, THEREFORE, in consideration of the premises and of the mutual and
reciprocal covenants, undertakings and agreements as are hereinafter contained
and set forth, and for one ($1.00) dollar and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
is hereby mutually covenanted and agreed as follows:


1.           The maturity date of the Prior Note and Revolving Facility is
hereby extended to August 1, 2011 (the “New Maturity Date”).  The Prior Note is
hereby amended, modified, superseded and replaced by the 2011 Note, a true and
complete copy of which is attached hereto and made a material part hereof and
the terms of which are incorporated herein by reference with the same force and
effect as if set forth at length herein.

 
 

--------------------------------------------------------------------------------

 


2.           The “Maturity Date” as such term is defined in the Loan Agreement
shall now mean August 1, 2011.


3.           The “Revolving Credit Termination Date” as such term is defined in
the Loan Agreement shall now mean July 31, 2011.


4.           The terms “Note” or “Revolving Line of Credit Note” shall mean the
Amended and Restated Revolving Line of Credit Promissory Note dated as of May 1,
2011, the Effective Date in the principal amount of Five Million and 00/100
($5,000,000.00) Dollars, made by Borrower in favor of the Lender.


5.           Section 3.02(h) of the Loan Agreement is replaced in its entirety
and shall read as follows:


(h)          evidence that, aside from the Taiwan Glass Litigation as defined
herein, there has been no pending or threatened litigation against the Borrower
which would, in the Lender's judgment, have a material adverse effect on the
Borrower’s ability to perform the obligations hereunder;


6.           Section 4.05 of the Loan Agreement is replaced in its entirety and
shall read as follows:


Section
4.05.                                Litigation.                      Borrower
represents that there is a litigation matter presently pending in the United
States District Court for the Southern District of New York entitled CVD
Equipment Corporation v. Taiwan Glass Industrial Corporation, et al, case number
2010cv00573, commenced January 26, 2010 (the “Taiwan Glass Litigation”), wherein
Borrower commenced suit on, amongst other things, a breach of contract claim and
a certain defendant in said suit filed counterclaims against Borrower seeking
unspecified monetary damages.  The Borrower represents to Lender that the Taiwan
Glass Litigation, if adversely determined, will be material, but will not have a
material adverse effect on the Borrower’s ability to operate in the ordinary
course of its business or Borrower’s ability to perform its obligations under
the Loan Documents.  Aside from the Taiwan Glass Litigation, there is no pending
or, to the Borrower's knowledge, threatened action or proceeding against or
affecting Borrower or its properties before any court, governmental agency, or
arbitrator which, if adversely determined, would, in any case or in the
aggregate, have a material adverse effect on the financial condition,
operations, properties, or business of Borrower or the ability of Borrower to
perform its obligations under the Loan Documents.


7.           Section 5.10 of the Loan Agreement is replaced in its entirety and
shall read as follows:


Section
5.10.                                Subsidiaries.                                Not
create or permit to exist any subsidiary corporation, except for CVD Materials
Corporation, a New York corporation and wholly owned subsidiary of the Borrower
formed in or about January, 1986;


8.           Section 5.11 of the Loan Agreement is replaced in its entirety and
shall read as follows:


Section
5.11.                                Management.                                Maintain
the management structure of the Borrower so that Leonard Rosenbaum continues to
be the President and CEO of the Borrower and the person with primary
responsibility for the day-to-day operations of Borrower.


9.           THE REVOLVING FACILITY AND THE 2011 NOTE SHALL MATURE ON AUGUST 1,
2011, THE NEW MATURITY DATE, on which date and at which time the outstanding
principal balance of the 2011 Note, all interest accrued thereon and all related
charges due to the Lender shall be immediately due and payable.

 
2

--------------------------------------------------------------------------------

 
 
10.           The terms and conditions of the Loan Agreement and New Loan
Documents and, where applicable and to the extent not modified by this
Agreement, the April 2008 Loan Documents, are incorporated herein by reference
with the same force and effect as if more fully set forth at length herein.


11.           Except to the extent set forth herein and, where applicable and to
the extent not modified by this Agreement, the 2011 Note and the New Loan
Documents, the terms of the April 2008 Loan Documents shall remain unchanged.


12.           Any capitalized terms not specifically defined herein shall have
the meanings set forth in the Loan Agreement and/or the New Loan Documents


13.           Borrower and the Lender agree and certify that this instrument
secures the same indebtedness evidenced by the 2011 Note and secured by the New
Loan Documents and the Prior Revolving Security Agreement and the April 2008
Loan Documents, and the collateral and security set forth in the Loan Agreement.


14.           Borrower certifies in favor of the Lender that there are no
offsets or defenses to the 2011 Note.


15.           Borrower represents and warrants to the Lender, as follows:


(i)           Borrower confirms that each of the representations and warranties
set forth in the New Loan Documents is true in all material respects as of the
date hereof with the same force and effect as though made on the date hereof
(except when such representation or warranty by its terms relates to a specific
date other than the date hereof), and each is hereby incorporated herein in full
by reference as if fully restated.


(ii)           As a result of this Agreement, no Default or Event of Default, as
defined in the 2011 Note or the New Loan Documents, now exists.


(iii)           This Agreement constitutes a valid and legally binding
obligation of Borrower enforceable against the Borrower in accordance with its
terms.


(iv)           No consent, waiver or approval of any entity is or will be
required in connection with the execution, delivery, performance, validity,
enforcement or priority of this Agreement.


(v)           No representation, warranty or statement by Borrower contained
herein contains any untrue statement or material fact or omits to state a
material fact necessary to make such representation, warranty or statement not
misleading.


16.           This Agreement may not be modified, amended, changed or terminated
except by a written agreement signed by all of the parties hereto including,
without limitation, the Lender.


17.           Should any one provision of this Agreement be declared invalid or
be non-enforceable for any reason or cause whatsoever, including existing
statutes, interpretation of existing statutes, or because of any statute or rule
of law or decision heretofore or hereafter enacted or determined, then the
parties agree that the rest of the Agreement shall not be affected thereby; it
being intended that if one provision of this Agreement is void or unenforceable,
then the remaining provisions of the Agreement shall continue to be valid and
remain in effect.


18.           No waiver of any breach or default hereunder shall be considered
valid unless in writing, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 
3

--------------------------------------------------------------------------------

 

The failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not operate or be construed as a waiver of the
right to insist upon strict adherence to that term or any other term of this
Agreement on that or any other occasion.


19.           In the event that any term or provision of this agreement shall be
deemed by a court of competent jurisdiction to be overly broad in scope,
duration or area of applicability, the court considering the same shall have the
power and hereby is authorized and directed to modify such term or provision to
limit such scope, duration or area, or all of them, so that such term or
provision is no longer overly broad and to enforce the same as so
limited.  Subject to the foregoing sentence, in the event that any provision of
this Agreement shall be held to be invalid or unenforceable for  any reason,
such invalidity or unenforceability shall attach only to such provision and
shall not affect or render invalid or unenforceable any other provision of this
Agreement.


20.           This Agreement shall be binding upon and inure to the benefit of
Borrower and the Lender and their respective heirs, successors and/or assigns.


21.           This Agreement is entered into and shall be governed by the laws
of the State of New York.


22.           This Agreement may be executed in two or more counterparts, each
of which is an original, but all of which together shall constitute one and the
same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written and effective as of the Effective Date.





 
CVD EQUIPMENT CORPORATION,
   
a New York corporation,
   
Borrower
       
By:
     
LEONARD A. ROSENBAUM,
   
President and CEO
       
By:
     
GLEN CHARLES,
   
Secretary and Chief Financial Officer
         
CAPITAL ONE, N.A.,
   
Lender
       
By:
     
Erin Coveny,
   
Vice President
 






 
4

--------------------------------------------------------------------------------

 

State of New York         )
)   ss.:
County of Suffolk          )




On May 9, 2011, before me, the undersigned, personally appeared LEONARD A.
ROSENBAUM personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she/they executed same in his/her/their capacity,
and that by his/her/their signature In the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




_____________________________________
Notary Public, State of New York




State of New York          )
)   ss.:
County of Suffolk          )




On May 9, 2011, before me, the undersigned, personally appeared GLEN CHARLES
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed same in his/her/their capacity, and
that by his/her/their signature In the instrument, the individual, or the person
upon behalf of which the individual acted, executed the instrument.




_____________________________________
Notary Public, State of New York





 
5

--------------------------------------------------------------------------------

 

State of New York         )
)   ss.:
County of Suffolk          )






On May 9, 2011, before me, the undersigned, personally appeared Erin Coveny
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed same in his/her/their capacity, and
that by his/her/their signature In the instrument, the individual, or the person
upon behalf of which the individual acted, executed the instrument.




_____________________________________
Notary Public, State of New York


 

 
6

--------------------------------------------------------------------------------

 
